Name: 2008/268/EC: Council Decision of 17 March 2008 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditor of Suomen Pankki
 Type: Decision
 Subject Matter: accounting;  labour market;  Europe;  monetary economics
 Date Published: 2008-03-27

 27.3.2008 EN Official Journal of the European Union L 85/8 COUNCIL DECISION of 17 March 2008 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditor of Suomen Pankki (2008/268/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty establishing the European Community, and in particular to Article 27(1) thereof, Having regard to Recommendation ECB/2008/1 of the European Central Bank of 28 January 2008 to the Council of the European Union on the external auditors of Suomen Pankki (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem shall be audited by independent external auditors recommended by the ECBs Governing Council and approved by the Council of the European Union. (2) Since the mandate of the Suomen Pankkis current external auditor will end after the audit for the financial year 2007, it is necessary to appoint an external auditor from the financial year 2008. (3) Suomen Pankki has selected KPMG Oy Ab as its external auditor for the financial years 2008 to 2012. (4) The ECBs Governing Council recommended that KPMG Oy Ab should be appointed as the external auditor of Suomen Pankki for the financial years 2008 to 2012. (5) It is appropriate to follow the recommendation of the ECBs Governing Council and amend Council Decision 1999/70/EC (2) accordingly, HAS DECIDED AS FOLLOWS: Article 1 Article 1(11) of Decision 1999/70/EC shall be replaced by the following: 11. KPMG Oy Ab is hereby approved as the external auditor of Suomen Pankki for the financial years 2008 to 2012. Article 2 This Decision shall be notified to the ECB. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 17 March 2008. For the Council The President I. JARC (1) OJ C 29, 1.2.2008, p. 1. (2) OJ L 22, 29.1.1999, p. 69. Decision as last amended by Decision 2007/883/EC (OJ L 346, 29.12.2007, p. 20).